Citation Nr: 1637111	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  13-00 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for depression.

2. Entitlement to a rating in excess of 30 percent for pulmonary sarcoidosis with bronchitis and reactive obstructive airway disease.

3. Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and September 2012 rating decisions issued by RO. 

The Veteran testified at a Board video-conference hearing held in February 2016 before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing has been made a part of the record. 

The Veteran has expressed disagreement with rating determinations of the Agency of Original Jurisdiction (AOJ) that denied claims for increased ratings for chronic sinusitis, postoperative right ilioinguinal nerve entrapment, anosmia, residual scar right inguinal hernia repair and loss of smell of taste; claims for service connection for abnormal heart and abnormal weight loss; and, whether new and material evidence has been received to reopen claims for erectile dysfunction, umbilical hernia, stomach disorder, right knee strain, right ankle strain and pulmonary fibrosis. The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  The Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. The service-connected depression is shown to approximate occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.    

2. The Veteran's pulmonary sarcoidosis requires systemic high dose (therapeutic) corticosteroids for control.

3. The Veteran's service-connected disabilities are shown to preclude the Veteran from securing and following substantially gainful employment consistent with his work and education background.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a 50 percent rating for the service-connected depression have been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9434 (2015).

2. The criteria for the assignment of a 60 percent rating for the service-connected pulmonary sarcoidosis with bronchitis and reactive obstructive airway disease have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.97, Diagnostic Code 6600, 6846 (2015).

3. By extending the benefit of the doubt to the Veteran, the criteria for the assignment of a TDIU rating are met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letters sent to the Veteran in November 2009 and November 2010. The claims were last adjudicated in November 2012 and June 2013.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal. 

In addition, the Veteran was afforded multiple VA examinations in connection with his claims for increased rating. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations obtained are adequate with regard to the increased rating claims on appeal because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination.

Increased Rating 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here, the depression and pulmonary sarcoidosis disabilities have not significantly changed and uniform evaluations are warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

Depression

The Veteran alleges that his depression meets the criteria for a higher rating. The Board will grant the benefit of the doubt to the Veteran and assign a 50 percent rating. The rating for the Veteran's depression has been assigned pursuant to Diagnostic Code 9434. However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders. See 38 C.F.R. § 4.130.

Under the formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." 

GAF scores between 41 and 50 reflect serious symptoms, (that is, suicidal ideation, severe obsessional rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores between 51 and 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation or school functioning (e.g., few friends, conflicts with peers or co-workers). 

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). 
However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).  

The October 2009 report of VA examination reflects the Veteran's complaint that he was depressed and had trouble sleeping. He complained of various bodily aches and pains and reported that he was taking over 34 different medications for his aches and pains. He reported that he had an irritable mood related to his poor sleeping habits.

The Veteran was unmarried, recently separated from a relationship and was not interested in getting involved in another relationship. He had five children but had not talked to any of them in approximately two months because he was not motivated to talk on the phone. He admitted to a recent assault, and did not like to socialize with too many people because he did not trust them. For leisure and recreation, he read and tried to maintain his yard.

He had been unemployed since 2004, having been previously employed as a dispatcher for a taxi company. He stopped working because people were making him increasingly nervous. He did not work because of all the medications he took and because of his sleep disturbances and concentration difficulties.

There was no apparent impairment in thought processes or communication. His behavior was mildly fatigued. There was no impairment of his activities of daily living due to symptoms of his mental disorder. Mental status examination showed that he was fully oriented, well-groomed and cooperative. His mood was mildly irritable with full and reactive affect. He denied suicidal intent or planning, homicidal ideation, hallucinations and delusions. Attention, memory and judgment appeared to be within normal limits.

The psychologist concluded that the Veteran's depression resulted in occupational and social functioning with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. The Veteran reported a depressed mood and chronic sleep impairment which would likely cause occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks if he was employed. However, the psychologist found that more significant occupational and social impairment appeared to be associated with the Veteran's personality disorder.

The July 2012 VA mental health treatment note documents the Veteran's complaint that he was more irritable with people than he thought he should be and he didn't understand why. He was in school, studying to be a pharmacy technician. The examiner suggested to the Veteran that he take a break after the semester and do something enjoyable.

On mental status examination he was alert, oriented, casually groomed and appropriately dressed. His mood was depressed but stable and his affect was congruent with his mood. There was no notable psychomotor agitation/retardation. He denied suicidal or homicidal ideation, plan or intent. There was no evidence of hallucinations, delusions or paranoia. His speech was logical and goal directed with normal rate, rhythm and flow.

The September 2014 report of VA examination documents a diagnosis of recurrent major depressive disorder. The examiner indicated that the Veteran's depressive disorder was productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational task only during periods of significant stress, or; symptoms controlled by medication.'

The Veteran reported that he stayed by himself. He previously lived with his 17 year old daughter but there was an incident where she assaulted him with a knife and she was arrested and she had not lived with him since that time. He reported that his daughter had been using drugs and they had contributed to her erratic behavior. He reported that this attack had worsened his sleeping problems.

The Veteran enjoyed cleaning and kept his house very clean. He spent most of his time at home and liked watching the news and reading but he did not read as much as he once did. He attended church occasionally and had occasional friends who would call or come to visit him. He reported that his father had Alzheimer's and he saw his father about once a month. He did his own cooking or ordered out. He was not involved with anyone romantically and reported that his last steady girlfriend was in 2012. He reported that he had a healthy libido but used medication occasionally when he is sexually active. He then previously enjoyed gardening but gave it up. He was not employed, having been employed last in 2004. His income was from Social Security disability benefits and VA benefits and he was able to make ends meet.

He indicated prescribed medication helped with his psychiatric disorder. Reported symptoms of his psychiatric disorder included depressed mood, anxiety, panic attacks (more than once a week), chronic sleep impairment and mild memory loss (such as forgetting names, directions or recent events).

On mental status examination, he was alert and fully oriented. He was neatly groomed and cleanly dressed. He was cooperative and polite. His speech was normal in rate, tome and syntax. His thought process was logical, linear and goal directed. His mood was depressed with congruent irritable affect. There was no observable responsiveness to internal stimuli. He denied having hallucinations and delusions and there was no evidence of a psychotic process. Suicidal and homicidal ideation, intent and plan were denied. There was no observable impairment in attention, concentration or memory, insight or judgment. Impulse control was intact.

The Veteran reported that he felt "good" approximately three days per month. Otherwise, he experienced a low mood with worse depression at night when he was supposed to be sleeping.

The law does not require that an exhaustive list of symptoms be met in order to grant an increased rating for the psychiatric disorder. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The Veteran has not reported, nor does the evidence suggest that he has circumstantial, circumlocutory or stereotyped speech; difficulty in understanding complex commands; or, impairment of judgment or abstract thinking as would warrant a 50 percent rating. However, he has demonstrated other manifestations and effects such as disturbance of motivation and mood, mild memory loss and panic attacks (more than once a week). He had not been employed since 2004. He stopped working because people were making him increasingly nervous.  This coupled with the fact that he was not involved with anyone romantically and last had a steady girlfriend in 2012 suggests that he has difficulty in establishing and maintaining effective work and social relationships - supportive of a 50 percent rating. When viewed in a light most favorable to the Veteran, he appears to have reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships due to the frequency, severity and duration of his symptoms. 

The appeal is in part granted, and a 50 percent rating is assigned. 

Pulmonary Sarcoidosis

The Veteran alleges that his pulmonary sarcoidosis meets the criteria for a higher rating. The Board will grant the benefit of the doubt to the Veteran and assign a 60 percent rating. The rating for the Veteran's pulmonary sarcoidosis has been assigned pursuant to Diagnostic Codes 6846 and 6600. See 38 C.F.R. § 4.97.

Under Diagnostic Code 6846, a 30 percent rating is assigned for sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.

A 60 percent rating is assigned for sarcoidosis with pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control.

A 100 percent rating is assigned for sarcoidosis with cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.

The criteria also provide that active disease or residuals should be rated as chronic bronchitis under Diagnostic Criteria 6600 and extra-pulmonary involvement is rated under the specific body system involved.

Under Diagnostic Codes 6600, pulmonary conditions are rated based on pulmonary function study test results including Forced Expiratory Volume in one second (FEV-1), or the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC), or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath method (DLCO (SB)), or maximum exercise capacity. 

Under the regulations, a 30 percent rating is assigned for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted

A 60 percent rating is assigned for  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).

A 100 percent rating is assigned for FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy. 38 C.F.R. § 4.97.

The May 2012 report of VA examination documents that the Veteran was prescribed montelukast, daily; albuterol inhaler, as needed; nebulized albuterol, 2-3 times per day during flare-up; formoterol, twice daily; guaifenesin, twice daily as needed; prednisone (5mg), daily with pulse dosing 2-3 times per year and amoxicillin 2-3 times per year for upper respiratory infection due to his pulmonary dysfunction.

Pulmonary function tests (PFTs) showed effort and cooperation were good. Forced vital capacity was moderately reduced (62 percent). FEV1/FVC was lower normal. FEV1 was moderately reduced but appropriate for the reduced FVC. No statically significant bronchodilator effect was seen. The flow-volume loop indicated no variable upper airway obstruction. MVV (maximum ventilatory volume) was severely reduced. Lung volumes indicated moderate restriction (TLC = 51 percent) with no air-trapping. DLCO was mildly reduced (67 percent). The overall impression was moderate restriction with no real obstruction and with mild diffusion impairment.

The examiner indicated that the Veteran's respiratory condition required the use of oral or parenteral corticosteroid medications as the Veteran required chronic low dose (maintenance) corticosteroids and intermittent courses or bursts of systemic (oral or parenteral) corticosteroids (3 in the past 12 months). The examiner documented that the Veteran's pulmonary sarcoidosis required the use of daily inhalational bronchodilator therapy, daily inhalational anti-inflammatory medication and daily (2-3 per day) nebulized albuterol. His sarcoidosis also required the daily use of oral bronchodilators and intermittent use of antibiotics.

The Veteran's pulmonary sarcoidosis was manifested by persistent symptoms of shortness with exertion, nightly night sweats. The examiner commented that the Veteran's pulmonary sarcoidosis did not impact his ability to work.

A September 2012 VA pulmonary clinic note reflects that the Veteran received treatment for severe, relapsing stage II sarcoid. The physician documented that the Veteran had relapsed many times off of prednisone. Given that the Veteran had severe disease, he could not afford any more loss of pulmonary function. Thus, the physician instructed that the Veteran be maintained on the lowest dose of prednisone that sustained remission, along with high dose ICS (inhaled corticosteroid).

A March 2013 VA pulmonary clinic note documents that the Veteran ran out of his prednisone. The physician refilled his medications. The Veteran also complained that he was having fevers, a cough and green sputum. The physician increased the Veteran's prednisone for several weeks to ween the Veteran to his maintenance dosage. The physician cautioned the Veteran to never run out of his steroid medication because he relapsed every time he was off the medication and he could not afford to lose anymore lung function.

An April 2016 statement from the Veteran's treating physician reflects the physician's opinion that the Veteran's pulmonary sarcoidosis would impact his ability to work because his symptoms flared and he experienced frequent respiratory infections that require doctor appointments and time off from work.

Here, maintenance of the Veteran's pulmonary sarcoidosis required prednisone (at the lowest dosage possible to sustain remission) along with high dose ICS. When viewed in a light most favorable to the Veteran, his pulmonary sarcoidosis requires systemic high dose (therapeutic) corticosteroids for control. The appeal is in part granted, and a 60 percent rating is assigned. 

Extra-schedular

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

The symptomatology and impairment caused by the Veteran's depression and pulmonary sarcoidosis is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The Veteran's depression is productive of occupational and social impairment with reduced reliability and productivity and his pulmonary sarcoidosis requires systemic high dose (therapeutic) corticosteroids for control. The degrees of impairment and symptoms are included in the criteria found in the rating schedule for these disabilities. Because the schedular rating criteria are adequate to rate the depression and pulmonary sarcoidosis disabilities, the other two steps in the analysis of extra-schedular ratings need not be reached. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. In this case, a comparison of the Veteran's symptoms and functional impairments resulting from his disability with the pertinent schedular criteria does not show that his service-connected depression and pulmonary sarcoidosis disabilities at issue present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

The degree of occupational and social impairment caused by the Veteran's depression and the systemic high dose (therapeutic) corticosteroids required for control of his pulmonary sarcoidosis are specifically contemplated by the criteria discussed above, including the effect of the Veteran's depression and pulmonary sarcoidosis on his occupation and daily life. In the absence of exceptional factors associated with the depression and pulmonary sarcoidosis disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. Further, the issue of entitlement to a TDIU rating is addressed in detail herein below. 

TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  

Notwithstanding the increased ratings assigned for the depression and pulmonary sarcoidosis herein, the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU rating on a schedular basis as service connection was in effect for chronic sinusitis (rated as 30 percent disabling); pulmonary sarcoidosis (rated as 30 percent disabling); depression (rated as 30 percent disabling); postoperative scar right inguinal hernia repair (rated as 10 percent disabling); anosmia (rated as 10 percent disabling); postoperative status right ilioinguinal nerve entrapment (rated as 10 percent disabling; and, loss of sense of taste (rated as non-compensable); the combined rating was 80 percent.

The January 2016 Vocational Rehabilitation Division assessment reflects that based on ability, aptitude, and interest test results, analysis of work and educational background, and job market trends, it appeared that achievement of employment for the Veteran was not reasonably feasible. The Veteran was found not reasonably feasible because his depression was severe and caused withdrawal, anger, irritability, depression, poor concentration and focus, isolation and poor social interaction. His chronic bronchitis caused difficulty breathing, limited stamina, insomnia, guarded exposure to fumes, chemicals, pollens, aerosols, and related airborne particles. His sinusitis caused frequent infections (congestion and headaches). He had a complete loss of smell, and taste. His ilio-inguinal nerve in the right leg caused numbness, chronic sharp pain and loss of strength. He was susceptible to falling. His sarcoidosis caused frequent infections and discharges, persistent coughing, difficulty breathing, limited stamina and pain.

The vocational rehabilitation counselor explained that the Veteran's service-connected disabilities restricted his ability to function at an acceptable level to retain and gain employment. The counselor concluded that the Veteran would be at an extreme disadvantage when applying for jobs competing against non-disabled applicants. The counselor concluded that the Veteran had not been able to overcome his impairment by education or employment experience.  

An April 2016 statement from the Veteran's treating physician reflects the physician's opinion that the Veteran's pulmonary sarcoidosis would impact his ability to work because his symptoms flared and he experienced frequent respiratory infections that require doctor appointments and time off from work.

The Veteran's application for a TDIU rating indicated that he had a high school education. The October 2009 report of VA examination reflects that he had been unemployed since 2004, having been previously employed as a dispatcher for a taxi company. However, he stopped working because people were getting on his nerves so bad and he couldn't handle it. He reported that he did not work because of all the medications he took and because of his sleep disturbances and concentration difficulties.
 
On this record, the evidence documented above shows that the Veteran's service-connected disabilities preclude him from realistically obtaining and maintaining any form of gainful employment, consistent with his work and education background. Accordingly, the Board finds that a grant of a TDIU rating is warranted.

  
ORDER

A 50 percent rating for the service-connected depression is granted.

A 60 percent rating for the service-connected pulmonary sarcoidosis with bronchitis and reactive obstructive airway disease is granted.

A TDIU rating is granted.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


